[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                  No. 04-12468                      JUNE 7, 2005
                              Non-Argument Calendar               THOMAS K. KAHN
                            ________________________                  CLERK


                    D. C. Docket No. 00-02609-CV-T-27-TGW

ROGER LAPLANTE,

                                                              Petitioner-Appellant,

                                 versus

JAMES CROSBY, Secretary, Department of Corrections,
CHARLES CRIST, Attorney General of the State of Florida,

                                                              Respondents-Appellees.
                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                   (June 7, 2005)

Before ANDERSON, DUBINA and MARCUS, Circuit Judges.

PER CURIAM:

      Roger Laplante, a Florida state prisoner serving a life sentence for sexual

battery of a six-year-old child, challenges the district court’s denial of his pro se 28

U.S.C. § 2254 habeas petition.         The district court granted a certificate of
appealability (“COA”), on the following issue: “whether the Florida trial court’s

closure of the courtroom during the 6-year-old child victim’s testimony complied

with the four-part test set out in Waller v. Georgia, [467 U.S. 39, 104 S. Ct. 2210,

81 L. Ed. 2d 31 (1984)], as applied in Judd v. Haley, 250 F.3d 1308, 1314 (11th

Cir. 2001), Fla. Stat. § 918.16 notwithstanding.” 1

       We review a district court’s grant or denial of a § 2254 habeas petition de

novo. See Sims v. Singletary, 155 F.3d 1297, 1304 (11th Cir. 1998). In W illiams

v. Taylor, 529 U.S. 362, 120 S. Ct. 1495, 146 L. Ed. 2d 389 (2000), the Supreme

Court set forth the standard of review to be applied to a state prisoner’s application

for habeas relief brought pursuant to 28 U.S.C. § 2254. According to the Court, §

2254(d)(1) “prohibits a federal court from granting an application for a writ of

habeas corpus with respect to a claim adjudicated on the merits in state court unless

that adjudication ‘resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established federal law as determined by the


       1
         The COA is limited to this issue. Laplante filed a motion to expand the COA, which we
previously denied, both on initial consideration and on reconsideration. Accordingly, we will
consider Laplante’s argument only on the COA’s issue, and not on additional arguments that are
beyond the scope of the COA. See Dorsey v. Chapman, 262 F.3d 1181, 1185 n.3 (11th Cir. 2001)
(declining to address issues not included in the COA granted by the district court).

        We also note that Laplante’s assertion that the trial court’s closure of the courtroom violated
Florida law does not provide a basis for federal habeas relief. Cf. Branan v. Booth, 861 F.2d 1507,
1508 (11th Cir. 1988) (“a habeas petition grounded on issues of state law provides no basis for
habeas relief”). Thus, in addition to being beyond the scope of the COA, that argument is not an
appropriate ground for federal habeas relief.

                                                  2
Supreme Court of the United States.’” Id. at 399, 120 S. Ct. at 1516 (quoting 28

U.S.C. § 2254(d)(1)).

       After thorough review of the record, including the pertinent transcripts, and

careful consideration of the parties’ briefs, we find no reversible error and affirm.

       Laplante was tried and convicted of one count of sexual battery on a child

less than twelve years of age and one count of lewd and lascivious acts in the

presence of a child, all in violation of Florida law. Pursuant to Fla. Stat. § 918.16,2

the state trial court closed the courtroom during the testimony of the six-year-old

victim concerning her contact with Laplante.                 Upon the State’s request for the

closure, the trial court, without objection by Laplante, ordered the general public’s

exclusion during the victim’s testimony. Over Laplante’s subsequent objection,

the trial court also excluded Laplante’s family from the courtroom during the

testimony.

       On direct appeal from his conviction, Laplante argued that the trial court’s


       2
           The applicable version of § 918.16 provided:

                       In the trial of any case, civil or criminal, when any person under the
                       age of 16 . . . is testifying concerning any sex offense, the court shall
                       clear the courtroom of all persons except parties to the cause and
                       their immediate families or guardians, attorneys and their secretaries,
                       officers of the court, jurors, newspaper reporters or broadcasters,
                       court reporters, and, at the request of the victim, victim or witness
                       advocates designated by the state attorney’s office.

Fla. Stat. § 918.16 (1997).

                                                  3
closure of the courtroom did not comply with the Supreme Court’s decision in

Waller v. Georgia, 467 U.S. 39, 104 S. Ct. 2210, 81 L. Ed. 2d 31 (1984), which,

the parties agree, is the clearly established federal law, within the meaning of the

AEDPA, on the issue of courtroom closures in circumstances such as those

presented here. Thus, Laplante exhausted this claim in the state court proceedings

prior to bringing this federal habeas action. The state appellate court affirmed

Laplante’s conviction in a per curiam summary decision. See Laplante v. State,

736 So. 2d 1190 (Fla. Dist. Ct. App. 1999) (Table).

       Laplante then filed this claim for federal habeas relief, again asserting a

violation of Waller based on the closure of the courtroom, including exclusion of

his family members, during the victim’s testimony.3 In Waller, the state trial court

closed a suppression hearing over the objection of the defendant on account of the

privacy interests of certain individuals who could be heard on the various wiretap

recordings that were to be presented. See 467 U.S. at 41-42, 104 S.Ct. at 2212-13.

The Supreme Court held that in order for the closure of the suppression hearing to


       3
           The parties debate whether this case involves a total closure or a partial closure, within
the meaning of Fla. Stat. § 918.16 and our decisions in Judd and Douglas v. Wainwright, 739 F.2d
531 (11th Cir. 1984). For purposes of our analysis of the Waller claim, we assume, without
deciding, that this was a total closure and, accordingly, the state court’s decision had to satisfy the
Waller test. See Judd, 250 F.3d at 1315 (observing that in both partial and total closures, “a court
must hold a hearing and articulate specific findings,” but holding that only a total closure must
“satisfy the elements of the more rigorous Waller test.” (quotation omitted)); cf. Douglas, 739 F.2d
at 532 (finding courtroom closure was only partial because “the press and family members of the
defendant, witness, and decedent were allowed to remain”).

                                                  4
be in accordance with the defendants’ Sixth Amendment rights,

      [1] the party seeking to close the hearing must advance an overriding
      interest that is likely to be prejudiced, [2] the closure must be no
      broader than necessary to protect that interest, [3] the trial court must
      consider reasonable alternatives to closing the proceeding, and [4] it
      must make findings adequate to support the closure.

Id. at 48, 104 S. Ct. at 2216. The Court then determined that the closure in that

case was plainly not justified because (1) “the State’s proffer was not specific”;

(2) “the trial court’s findings were broad and general”; (3) “[t]he court did not

consider alternatives to immediate closure of the entire hearing”; and (4) “the

closure was far more extensive than necessary.” Id. at 48-49, 104 S. Ct. at 2216-

17.

      Here, in rejecting Laplante’s argument based on Waller, the district court

observed the following:

             Petitioner has not established that the trial court’s decision to
      close the courtroom during the child victim’s testimony was contrary
      to or an unreasonable application of the Supreme Court holding in
      Waller, and its progeny. The trial court made sufficient factual
      findings to enable a review of whether the decision to close the trial
      was appropriate and no broader than necessary to protect the child’s
      interests, considering Supreme Court precedent. Those findings
      addressed the child’s tender age, the sensitive and potential traumatic
      nature of her expected testimony and the necessity of protecting her
      interests over the Sixth Amendment rights of the Petitioner. The court
      appropriately weighed the competing interests, considered the manner
      in which the competing interests could best be served and found that
      the state had an overriding interest in the victim’s welfare which
      outweighed Petitioner’s Sixth Amendment right to a public trial.

                                         5
      Petitioner has failed to demonstrate by clear and convincing evidence
      that the state court’s decision was contrary to or an unreasonable
      application of clearly established Supreme Court law or an
      unreasonable determination of the facts in light of the evidence.

(footnote omitted).

      We too conclude that the state trial court’s closure of the courtroom during

the victim’s testimony, as well as the state appellate court’s affirmance of that

decision in Laplante’s direct appeal raising this Waller claim, was neither contrary

to, nor an unreasonable application of, clearly established Supreme Court law, as

stated in Waller. On the first factor, the prosecutor stated that she wanted the

courtroom closed so that “the child [could] testify in relative calm.” The state trial

court took this to mean the prosecutor was concerned with “the protection of this

child.” The Supreme Court has recognized the protection of “the physical and

psychological well-being of a minor” is a “compelling” state interest in the context

of a courtroom closure during a criminal trial involving the forcible rape and

forced unnatural rape of three minors. Globe Newspaper Co. v. Superior Court for

Norfolk County, 457 U.S. 596, 607, 102 S. Ct. 2613, 2620 (1982).

      As for the second Waller factor, although the prosecutor sought a total

closure during the trial, with the exception of the victim’s advocate, the state trial

court limited the total closure to the minor-victim’s testimony.    Laplante did not

object to the initial request for a closure, and when he objected to the exclusion of

                                          6
members of his family, the trial court found that the protection of the child (a

compelling state interest under Globe Newspaper) required the family members to

be excluded along with the general public.

      On the third factor, it is clear that the state trial court considered other

alternatives, including whether to close the courtroom to everybody, including the

defendant’s family and the victim’s advocate. The trial court ultimately concluded

that the victim’s advocate should be permitted to remain and, therefore, modified

the original ruling excluding everyone. After considering further argument on why

the defendant’s family also should remain, the court concluded that “in this

particular instance the protection of this child outweighs any Sixth Amendment

right that [Laplante] may have to have the members of his family present.”

      Finally, on the fourth Waller factor, the trial court’s findings were adequate

to support its decision to close the courtroom. Some factors that are important to

consider   include   “the    minor   victim’s   age,   psychological    maturity   and

understanding, the nature of the crime, the desires of the victim, and the interests of

parents and relatives.”     Globe Newspaper, 457 U.S. at 608, 102 S.Ct. at 2621

(footnote omitted); see also Judd, 250 F.3d at 1319 (discussing the lack of evidence

on some of these factors). Here, the state court considered: (1) the victim’s age,

commenting about “the young age of the child,” and also noting that she was “a



                                          7
six-year-old”; (2) the psychological maturity and understanding of the victim when

the court expressed its understanding that she was going to testify concerning

“areas that are going to be extremely sensitive to the child and possibly traumatic”;

(3) the nature of the crime and the resulting testimony that would be elicited,

noting more than once that this was a “sexual battery” case, and also that the

testimony would concern “extremely sensitive” facts; and (4) the interests of the

victim’s relatives when it allowed for the victim’s aunt, who was also acting as the

victim’s advocate, to remain present during the testimony.

      On this record, neither the state trial court’s decision to close the courtroom

nor the state appellate court’s rejection of Laplante’s Waller claim was contrary to,

or an unreasonable application of, Waller. Although the sate trial court did not

explicitly state it was applying the Waller test, we readily conclude that it was not

objectively unreasonable for the state appellate court to affirm the trial court’s

decision. Accordingly, we affirm the denial of federal habeas relief.

      AFFIRMED.




                                          8